DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2018/0290921). Regarding claims 1 and 14, Ahmed teaches a method of manufacturing a glass substrate comprising obtaining a base glass having opposing first and second surfaces (12 and 14) defining a thickness t (54) (figure 1, [0041]), and comprising a base composition containing an alkali metal oxide, such as sodium oxide ([0046], [0051]), exposing the base glass to a first ion exchange treatment and to a second ion exchange treatment (figure 6, [0095]). Ahmed teaches the first ion bath includes ions of a first metal, such as potassium (“second metal”) to form a protected base glass and the second ion exchange can use a bath having a composition the same or different from the first bath ([0058],[0077]), depending on the application environment for the strengthened glass ([0078]). Ahmed teaches examples of a bath comprising just potassium ions, a bath comprising both potassium and lithium ions, and a bath comprising both sodium and potassium ions ([0058], [0060]-[0061]). Ahmed further teaches annealing the modified base glass to reduce stress, thereby forming the glass substrate ([0080], [0083], [0086], figure 6). Ahmed teaches smaller ions in the glass are exchanged with larger ions in the salt bath ([0012], [0057]), and the amount of exchange can be controlled with adjustment of time and temperature of the exchange process ([0059]-[0061]), all of which would naturally result in a distributed concentration profile of the alkali metal oxide, an oxide of the first metal, and an oxide of the second metal.  In further regards to the combination of the first treatment and the second treatment, Ahmed suggests the first treatment bath comprises a plurality of ion-exchanging ions and the second treatment bath also comprises a plurality of ion-exchanging ions ([0012]). Ahmed also suggests the plurality of ions in the bath can be potassium and sodium, wherein the relative content of each can be varied depending on the desired stress profile, such as higher DOL or higher surface compressive stress values ([0060]-[0061]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a first treatment having an ion of a first metal, and a second treatment having an ion of the first metal and an ion of a second metal, as Ahmed teaches using ion baths comprising both ions of a first and second metals, i.e. potassium and sodium, for both first and second treatments. In further regards to claim 14, Ahmed teaches the first bath can comprise of just potassium ions ([0058]) or a combination of potassium and sodium ions ([0060], [0095]). Ahmed also suggests the second ion exchange treatment can include a plurality of ions ([0095]), wherein ions can be a combination of sodium and potassium ions, lithium and potassium ions, or sodium, lithium and potassium ions ([0058]). Accordingly, using a combination of sodium, lithium, and potassium ions would result in a glass substrate with a distributed concentration of oxides of these ions. 
Regarding concentrations, Ahmed teaches an example wherein the glass substrate has a DOL of 170 ± 25 µm or 220 ± 25 µm, and a thickness of 0.8m (t = 0.8mm = 800 µm), which provides for 0.18t that is 144 µm ([0060]-[0061]). A DOL of 170 µm would mean ion exchange was performed and sodium ions in the base composition were exchanged for the first metal ions (potassium ions), which makes the average concentration of the first alkali metal oxide (sodium oxide) from 144 µm to the center less than its concentration in the base composition, since exchange was performed up to 170 µm. Furthermore, since Ahmed teaches the ion exchanging ions of the bath would be exchanged with the ion-exchangeable ions of the glass substrate ([0012], [0057]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the average concentrations of the oxide of the first metal and the oxide of the second metal would be more than the respective concentrations in the base composition in a depth of 0.18t (144 µm) to the center, because the ions have been added to the glass substrate in the exchange process to a depth of about 170 µm. In other words, the increase concentration of the ions from the baths (i.e. potassium/lithium) in the region of the glass from 144 µm to 170 µm deep (due to the exchange) would provide for an average concentration of those ions from 0.18t to the center that is higher the base concentration.
Regarding claim 4, Ahmed teaches the first ion bath comprises potassium ions, are exchanged with the sodium ions in the glass substrate ([0057]) to a first selected depth 52 ([0059], figure 1). Thus, the alkali metal oxide (Na2O) present in the glass substrate has a concentration that is zero at the surface of the protected base glass, since it has been replaced by the potassium ions, and that varies along a portion of the substrate thickness until the concentration reaches that of the alkali metal oxide in the base glass, i.e. at the center region 70. Naturally, since the smaller ions at the surface of the glass substrate has been exchanged with the potassium ions of the bath, the concentration of the oxide of the first metal (K2O) in the protected glass is non-zero at the surface and varies along a portion of the substrate thickness until tp (such as for a first depth 52, i.e. 40-50 µm [0041]-[0042]) where the concentration reaches that of any concentration of the oxide of the first metal in the base composition. 
Regarding claim 5, Ahmed teaches the first ion exchange treatment involves a bath comprising potassium ions and the second ion exchange treatment comprises a second bath with a plurality of ions ([0095]). Ahmed also teaches an example for bath that comprises a plurality of ions includes sodium and potassium ions, i.e. 40-55% NaNO3 and 60-45% KNO3, ([0061]), or a combination of KNO3, LiNO3 and NaNO3 ([0058]). With this combination of first and second ion exchange treatments, it would be obvious to expect the glass substrate after the second ion exchange treatment to have an alkali metal oxide concentration that is zero at the surface, and that varies along a portion of the substrate thickness and is less than that of the concentration in the base composition, since the ion-exchangeable ions in the glass has been exchanged with potassium ions. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the concentration of the oxide of the first metal (i.e. K2O) to be non-zero at the surface and to vary along a portion of the substrate thickness until tm where the concentration reaches that of any concentration of the oxide of the first metal in the base composition, since smaller ions at the surface of the glass substrate has been exchanged with the potassium ions of the bath. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to have also expected the concentration of the oxide of the second metal to be non-zero at the surface and that varies along a portion of the substrate thickness, since the bath comprises multiple ions that are ion-exchangeable with the ions within the glass.
Regarding claim 6, the first bath comprises potassium ion, which provides for a first depth (tp) of penetration of the potassium ion into the glass substrate. Since the second bath also comprises a combination of ions, including potassium, exposing the protected base glass, which already has a first depth of potassium ions, to even more potassium ions (i.e. for the duration of the second ion exchange treatment), it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the depth of penetration of the potassium ion to be deeper, because of the extended exposure to a bath comprising potassium ions. Thus, tm is larger than tp.
Regarding claims 9 and 10, Ahmed teaches the first and second metals comprises sodium and potassium ([0058]).
Regarding claim 11, Ahmed teaches annealing at a temperature of 510-550°C ([0080]).
Regarding claim 12, Ahmed teaches the ion exchange treatments comprise a bath temperature in the range of 440-470°C ([0061]).
Regarding claim 13, Ahmed teaches the first and second metals are delivered by molten salts whose anions are nitrates ([0060]).
Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2018/0290921) as applied to claims 1 and 14 above, and further in view of Gross et al. (2018/0370843).  Ahmed doesn’t specify reducing the stress to 5MPa or less as a result of annealing. Gross teaches a glass substrate (2nd curve glass layer) that has been fully annealed can expect to have a residual stress of less than 5MPa ([0165], [0164]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an annealing step for achieving the desired stress profile in the glass substrate, such as a residual stress of less than 5 MPa, as Gross teaches such values can be expected when the glass is subjected to a full annealing. 
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2018/0290921) as applied to claim 1 above, and further in view of Hu et al. (2016/0102011).  Like Ahmed, Hu also teaches a method for manufacturing a glass substrate comprising exposing a base glass having a thickness ([0007]) to a first and second ion exchange treatments ([0089]) and annealing (heat treatment) the modified base glass to reduce stress ([0101]). As mentioned previously, Ahmed teaches the larger ions in the ion exchange bath are exchanged with smaller ions within the base glass ([0012]). Regarding claim 4, Hu shows in figure 5 the oxide of the first metal (Na2O) is present in the protected glass in a concentration that is non-zero at a surface of the glass substrate and varies along a portion of the substrate thickness until tp where the concentration reaches that of any concentration of the oxide of the first metal in the base composition ([0175]). Naturally, since the smaller ions at the surface of the glass substrate has been exchanged with the ions of the bath, the alkali metal oxide (i.e. Li2O) present in the glass substrate has a concentration that is zero at the surface of the protected base glass, since it has been replaced by the sodium ions, and that varies along a portion of the substrate thickness until the concentration reaches that of the alkali metal oxide in the base glass. Regarding claim 5, Hu also shows in figure 13, a glass subjected to two ion exchange treatments ([0182]) results in a concentration of an oxide of the first metal (Na2O) that is non-zero at a surface and that varies along a portion of the substrate thickness until a tm where the concentration reaches that of any concentration of the oxide of the first metal in the base composition, and in a concentration of an oxide of the second metal  (K2O) that is non-zero at the surface and that varies along a portion of the substrate thickness. Naturally, since the sodium and potassium ions have replaced the smaller ions in the base glass, i.e. lithium, the alkali metal oxide (i.e. Li2O) concentration at the surface would be zero, and would also vary along a portion of the substrate thickness, and the concentration along the portion would be less than that of the alkali metal oxide in the base compositions, as it has been removed and replaced.  Regarding claim 6, Hu also shows in figure 13 ([0182]), the portion of the substrate thickness that first metal oxide concentration varies along is deeper when the glass is exposed to a longer ion exchange treatment, i.e. compare 4B (0.75 hours of treatment) to 4d (8 hours of treatment). Thus, when exposing the glass to a second ion exchange treatment that comprises the first metal ion, the glass is essentially exposed to a longer treatment of the first metal ion, which would naturally result in tm being larger than tp. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar profile of ion concentrations for the alkali metal oxide present in the base glass, the first metal oxide and the second metal oxide, as this is the naturally progression of the ion exchange process, as taught by Hu. 
Regarding claim 8, Hu also teaches the base glass can be obtained by various known methods including float technique, slot draw technique and fusion technique ([0162]), wherein smooth glass sheets having pristine surfaces are obtained ([0163]-[0165]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed, slot draw, float, or fusion techniques to provide for the base glass of Ahmed, as Hu teaches these are well known alternative methods for producing glass sheets having smooth pristine surfaces. 
Allowable Subject Matter
Claims 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach the combination of a two-steps ion exchange and annealing method for a glass substrate wherein the modified glass substrate comprises a decrease in a first alkali metal oxide concentration from a base concentration, and increases in concentrations of an oxide for a first metal as well as an oxide of a second metal, wherein the concentrations vary less than or equal to ±1 absolute mol% from a depth of greater than 0.18t to the center of the substrate. Most prior art that teaches an ion exchange process for glass substrates results in ions of the first metal and second metal to only penetrate a certain depth of layer, which does not reach the center of the glass substrate. For example, Ahmed discloses an example with a DOL of 170 µm for a glass substrate having a thickness of 0.8mm. This suggests the penetration depth from the surface of the ion from the bath is only 170 µm and the ion did not reach beyond 170 µm, and certainly did not reach the center of the glass substrate. In other words, the concentration of the oxide of the ion from the bath varies from a depth of 018t (144 µm) to the center of the glass substrate. 
Response to Arguments
Applicant’s arguments, see page 12, filed June 29, 2022, with respect to the rejection(s) of claim 1 under Ahmed have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different embodiment of Ahmed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741